Citation Nr: 1453279	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  04-33 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for panic attacks as secondary to service-connected disorders. 

2.  Entitlement to service connection for an undescended right testicle.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to September 1972. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California (RO).  Jurisdiction of the case was subsequently transferred temporarily to the RO in Los Angeles, California.

The case was previously before the Board on multiple occasions, most recently in November 2013 when it was remanded to afford the Veteran the opportunity for a hearing.  He failed to report for the scheduled hearing.  


FINDINGS OF FACT

1.  A September 2012 rating decision granted service connection for severe major depression without psychotic features, to include posttraumatic stress disorder (PTSD).

2.  To the extent that the medical evidence establishes the presence of panic attacks during the appeal period, they are show to be symptoms of the service-connected depression and PTSD for which service connection is already established.  

3.  The Veteran had a congenital defect of an undescended right testicle which was noted on entry to service; a right orchiopexy was conducted during service to correct the defect.  

4.  The evidence or record does not reveal any superimposed disease or injury to the congenital undescended right testicle during service.  

5.  The evidence of record indicates that the right orchiopexy during surgery is not the cause of any current disability.  


CONCLUSIONS OF LAW

1.  The criteria for dismissal of the appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for panic attacks as secondary to service-connected disorders have been met.  38 U.S.C.A. § 7105 (West 2002).

2.  A disability resulting from a congenital defect of an undescended right testicle was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran was provided the requisite notice with respect to his claim for service connection in letters dated:  February 2001, November 2004, March 2006, August 2008, January 2010 and August 2010.   The February 2001 letter was prior to the initial RO rating decision denying the benefits sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated as recently as September 2012.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records, service personnel records, VA medical records, a VA examination reports, assisted the Veteran in obtaining evidence, and afforded him the opportunity to provide written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Panic Attacks.

A September 2012 rating decision granted service connection for severe major depression without psychotic features, to include PTSD.  The medical evidence of record indicates that to the extent that panic attacks have been present during the appeal period, they are symptoms of the PTSD with is already service-connected.  For example, a December 2005 VA primary care note indicates that the Veteran's recurrent nightmares and panic attacks suggested the presence of PTSD.  A March 2007 VA treatment note indicates a diagnosis of PTSD with anxiety, and an August 2010 VA pharmacy note indicates that he is prescribe medication to treat anxiety.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(emphasis added).  Panic attacks are not a separate disability; rather they are a symptom of the Veteran's service-connected depression and PTSD which are to be considered in assigning the appropriate disability rating.  See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9434.  

Pyramiding is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  Again, the claimed panic attacks are symptoms of the psychiatric disorders for which service connection has already been granted.  Moreover, claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). Accordingly, by granting service connection for depression and PTSD, service connection for the Veteran's panic attacks has already been established.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Based on the discussion above, service connection for panic attacks as a separate disability from the depression with PTSD with is already service-connected cannot be granted.  Thus, there remains no allegation of error of fact or law for the Board to address.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

III.  Right Testicle

The Veteran claims service connection for an undescended right testicle.  He alleges that the surgery performed during service to correct this resulted in residual genitourinary disability, including rendering him sterile.  

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For purposes of establishing service connection, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In order to rebut the presumption of soundness under 38 U.S.C.A. § 1111 , VA must demonstrate by clear and unmistakable evidence both that the disease or injury in question existed prior to service and that it was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. 

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

Congenital and developmental defects are not diseases or injuries within the meaning of applicable legislation for service connection purposes.  38 C.F.R. § 3.303(c).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).

The VA General Counsel explained there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes in that congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, though service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment will not be considered service connected unless the disease is otherwise aggravated by service. 38 C.F.R. § 3.306(b).

In October 1971, entrance examination of the Veteran was conducted.  At that time the Veteran was noted to have an undescended right testicle; a waiver of this "physical defect" was recommended and approved to permit enlistment.  Service treatment records reveal that the Veteran was hospitalized in March 1972 for evaluation of chest pain and syncope.  At that time, examination revealed the left testicle was atrophied and the right testicle was within the inguinal canal (undescended).  A right orchiopexy was conducted to descend the right testicle and biopsy revealed no germinal activity.  

In May 2011, a VA urology review was conducted.  The physician noted that the Veteran was "diagnosed with a congenital undescended right testicle and atrophic left at age 18 in the military.  He had an orchiopexy at that time.  His reported urinary symptoms was [sic] not caused by the procedure but related to his congenital condition and other [nonservice-connected] medical problems such as diabetes mellitus."  

The Veteran's undescended right testicle is a congenital defect which was noted during service.  The right orchiopexy surgery conducted during service did not result in any residual disability.  The preponderance of the evidence is against the claim of entitlement to service connection for an undescended right testicle.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).








ORDER

The appeal for the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for panic attacks as secondary to service-connected disorders, is dismissed.

Service connection for an undescended right testicle is denied.  


____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


